Exhibit ESCROW AGREEMENT This Escrow Agreement, dated as of August 26, 2008 (this “Agreement”), is entered into by and among China Valves Technology, Inc., a Nevada corporation (formerly called Intercontinental Resources, Inc.) (the "Company"), Brean Murray Carret & Co., LLC (the "Placement Agent") and Escrow, LLC, with its principal offices located at 360 Main St., Washington, VA 22747 (the “Escrow Agent”).The Placement Agent and the Company are sometimes each referred to herein as an "Escrowing Party" and collectively, the "Escrowing Parties." WITNESSETH: WHEREAS, the Company proposes to make a private offering pursuant to the Securities Act of 1933, as amended (the “Offering”) of approximately Thirty Million Dollars ($30,000,000) (the “Offering Amount”) of shares of the Company's common stock, par value $0.001 per share ("Common Stock"), pursuant to a Securities Purchase Agreement, dated as of August 26, 2008, by and among the Company and the investors party thereto (the "Investors," and such agreement, the "Securities Purchase Agreement"), and WHEREAS, the Company and the Placement Agent desire to deposit all gross proceeds received from subscriptions for the shares of Common Stock being sold (the "Securities") in the Offering (the “Escrowed Funds”) with the Escrow Agent, to be held in escrow until joint written instructions are received by the Escrow Agent from the Company, the Placement Agent and Pinnacle China Fund, LP, from time to time, at which time the Escrow Agent will disburse the Escrowed Funds in accordance with such joint written instructions (a “Closing”); and WHEREAS, Escrow Agent is willing to hold the Escrowed Funds in escrow in subject to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the mutual promises herein contained and intending to be legally bound, the parties hereby agree as follows: 1.Appointment of Escrow Agent.The Company and the Placement Agent hereby appoint Escrow Agent as escrow agent in accordance with the terms and conditions set forth herein and the Escrow Agent hereby accepts such appointment. 2.Delivery of the Escrowed Funds. 2.1The Placement Agent and/or the Company will direct the Investors in the Offering to deliver the Escrowed Funds to the Escrow Agent on or prior to the closing of the Offering, addressed to the following account of the Escrow Agent: Domestic: Virginia
